Order entered October 27, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00697-CR

                             ALLEN MAURICE LITTLE, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F09-51721-Y

                                              ORDER

        On September 2, 2014, this Court adopted the trial court’s finding that court reporter

Sharon Hazlewood would file the reporter’s record within thirty days of the August 25, 2014

findings made by the trial court. We ordered Ms. Hazlewood to file the complete reporter’s

record, including exhibits, by September 26, 2014. When the record was not filed by October 8,

2014, we ordered Ms. Hazlewood to file the reporter’s record by October 24, 2014. We further

stated that no extensions would be granted and warned that failure to do so would result in the

Court ordering that she not sit as a court reporter until the record is filed.

        Rather than filing the reporter’s record by October 24, 2014, on Sunday, October 26,

2014, Ms. Hazlewood filed a request for an extension of time to file the reporter’s record. The
extension request, which is dated July 25, 2014, asks for an extension until September 1, 2014 to

file the reporter’s record. We DENY the extension request.

        We ORDER Sharon Hazlewood, official court reporter of the Criminal District Court

No. 7, to file the complete reporter’s record, including exhibits, by NOVEMBER 5, 2014. We

further ORDER that Sharon Hazlewood not sit as a court reporter until the reporter’s record is

filed in this appeal.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood,

official court reporter, Criminal District Court No. 7; the Dallas County Auditor’s Office; and to

counsel for all parties.


                                                    /s/      CAROLYN WRIGHT
                                                             CHIEF JUSTICE